                                         Case 4:19-cv-01290-YGR Document 100 Filed 09/11/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BETHANY MENDEZ, ET AL.,                          CASE NO. 19-cv-01290-YGR
                                   7                  Plaintiffs,                         ORDER VACATING HEARING
                                   8            vs.                                       Re: Dkt. Nos. 83, 84, 88

                                   9     CALIFORNIA TEACHERS ASSOCIATION, ET
                                         AL.,
                                  10
                                                      Defendants.
                                  11

                                  12          Hearing on the pending motions to dismiss (Dkt. Nos. 83, 84, and 88), currently set for
Northern District of California
 United States District Court




                                  13   September 17, 2019, is VACATED.

                                  14          Should the Court determine that oral argument is necessary, a new hearing date will be set

                                  15   by further notice from the Court.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 11, 2019
                                                                                              YVONNE GONZALEZ ROGERS
                                  18                                                     UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
